Citation Nr: 0301784	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  95-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for arthritis.

(The issue of entitlement to service connection for a low 
back disorder is undergoing additional development at the 
Board and will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1989 to February 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In March 1999 the Board remanded the issues of service 
connection for bronchitis, a low back disorder and arthritis 
for additional development.  The Board also noted that the 
veteran had disagreed with noncompensable ratings assigned 
for bilateral ankle and knee disabilities but that the RO had 
not yet issued a Statement of the Case (SOC) as to these 
issues.  The RO issued a SOC as to these issues in August 
1999.  The veteran failed to perfect an appeal as to these 
issues.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims for service connection for 
bronchitis and arthritis and has notified him of the 
information and evidence necessary to substantiate these 
claims.

2.  There is no competent evidence linking any current 
bronchitis to in-service symptomatology or pathology.

3.  There is no competent medical evidence linking a current 
arthritis disability to in-service symptomatology or 
pathology. 


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002). 

2.  Arthritis was not incurred in or aggravated by service, 
nor may arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the veteran's claims of entitlement 
to service connection for bronchitis and arthritis.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his claims and which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf by 
means of a letter in September 2002; the discussions in the 
May 1994, and September 1995 rating decisions; the June 1994 
statement of the case; the September 1995 RO Hearing 
Officer's decision; and December 1997, and September 2002 
supplemental statements of the case. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If VA is unable to obtain records 
identified by the veteran, VA must notify him of the identity 
of the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further action 
to be taken.    

The record reflects that the RO has obtained the veteran's 
service medical records, and that the veteran underwent VA 
examinations in February 1994 and March 1997.  The Board 
finds that VA has met its duty to assist the veteran in the 
development of his claims under the VCAA.  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  In addition the 
veteran was afforded the opportunity to offer testimony at a 
personal hearing at the RO in January 1995.  Further, the 
Board notes that the RO made reasonable efforts to obtain 
relevant records identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relevant 
to the claims have been associated with the claims file.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.

Background.  When the veteran was examined for service in May 
1988, clinical evaluation revealed mild lumbar scoliosis.  
The service records reveal treatment in January 1993 for 
bronchitis when Erythromycin was prescribed.  When he was 
last seen for follow-up for bronchitis in January 1993 it was 
noted that he was feeling much better and the assessment was 
resolving bronchitis.  There are no records of a chronic back 
disorder or of arthritis in service.  When the veteran was 
examined in February 1993 prior to his release from service, 
he reported a history of swollen or painful joints, shortness 
of breath, and recurrent back pain.  It was also noted that 
he had had bronchitis.  Clinical evaluation was negative for 
any abnormality.

A report of VA examination in February 1994 reflects that the 
veteran claimed to have had low backaches after hiking with a 
pack.  The back pain was also aggravated by doing stomach and 
back exercises.  He was treated with Motrin and light duty in 
service.  He still gets an occasional backache but has not 
lost time from work.  His back was also aggravate by sitting 
for long periods, bending or stooping.  The examiner noted 
that the veteran entered the room in no distress and wore no 
prosthetic devices.  Gait was normal and he undressed and 
dressed with ease and climbed on and off the table easily.  
The back examination revealed no spasm.  Range of motion 
(ROM) was flexion to 70 degrees; extension to 30 degrees; 
bends to right and left to 20 degrees; and rotation to 60 
degrees.  He claimed some pain to the low back when he arched 
his lumbar spine or tilted the pelvis.  The Faber-Patrick 
test was normal and he could cross his legs without 
difficulty.  He could raise each leg normally and hold it for 
5 seconds at 40 degrees.  While prone, raising the legs in 
the flexed position caused some back pain but palpation of 
the spine was negative.  He could squat, rise, walk on 
tiptoes and heels and stand on each foot normally.  
Neurologically deep reflexes were normal.  X-rays of the 
lumbar spine were normal except for mild lumbar rotoscoliosis 
to the left.  He also claimed to have had a chronic cough in 
service with expectoration of greenish sputum, particularly 
in winter.  He had been treated on two occasions with 
antibiotics.  He did not smoke but had shortness of breath at 
times.  Chest X-rays were ordered because of the history of 
bronchitis; the X-rays revealed that the pulmonary 
vascularity was normal and the lungs were clear.  The 
impression was normal chest.  Pertinent diagnoses were 
chronic low back pain and history of bronchitis.

In March 1994, the veteran was accorded a "Persian Gulf 
Registry Examination."  The report of this examination 
reflects that the veteran reported that he was aboard a ship 
which was in the Gulf area from mid August 1990 to late March 
1991 and again from July 1992 to October 1992.  The veteran 
reported that he had recurrent bronchitis and that he had 
been treated for bronchitis numerous times.  He also reported 
that he experienced back pain and that the symptoms started 
in 1990.  Physical examination revealed that his lungs were 
clear and that there was no tenderness in the chest area.  
Examination of his back was negative for tenderness.  A 
letter dated in March 1994 from a VA physician indicates that 
the results of the veteran's participation in the VA Persian 
Gulf Registry Program included recurrent bronchitis.

By rating action in May 1994, service connection was denied 
for bronchitis, lumbosacral strain, and osteoarthritis.  In 
making that determination the RO noted that the veteran was 
treated one time in service for bronchitis.  The service 
records were entirely silent as to diagnoses or treatment for 
a low back disorder or arthritis.

VA medical records reflect that the veteran was accorded an 
orthopedic consultation in October 1994 for complaints of a 5 
year history of low back pain without radiation and also 
complaints of bilateral knee pain.  Examination revealed 
lumbar tenderness and decreased range of motion.  The 
diagnosis was low back pain and the veteran was referred for 
physical therapy.  

The veteran offered testimony in a personal hearing at the RO 
in January 1995.  He reported that he had had several upper 
respiratory infections in service beginning as early as basic 
training.  He was diagnosed with bronchitis in January 1993.  
He had had bronchitis several times since leaving service.  
The veteran also stated that he went on sick call for back 
problems during service and that he had carried a lot of 
weight, being in the infantry.  He did a lot of running and 
there was a lot of pressure on his back.  Regarding 
osteoarthritis he testified that the doctor he had since he 
was six or seven told him he had arthritis after he got out 
of service.  He had never had any x-rays to confirm whether 
he had some type of arthritis.  

In a letter dated in January 1995, Lanny R. Copeland, M.D., 
notes that he treated the veteran from about age 6.  Dr. 
Copeland stated that it was his understanding that the 
veteran had a number of health problems including low back 
pain and recurrent bouts of bronchitis, and that prior to 
service the veteran did not have either of these medical 
problems.

In the Hearing Officer's decision in September 1995, service 
connection remained denied for bronchitis, a back disorder, 
and arthritis.  In making that determination the Hearing 
Officer noted the January 1993 service records which reflect 
that the bronchitis was resolving.  No post service treatment 
records reveal bronchitis, and the VA examination and chest 
x-rays revealed no chronic condition.  Regarding the low back 
disorder, records reveal some complaints of pain but no 
actual disability.  Regarding arthritis, although the veteran 
indicated his private physician told him he might have 
arthritis, there was no evidence of record to show arthritis.

In a VA examination in March 1997 the examiner noted no 
anatomical or functional defects of his hands.  There was no 
swelling or deformity of the knees or ankles.  X-rays of the 
knees, hands, ankles, sinuses, and chest were all normal.  
Examination of the trachea/bronchi revealed no infectious 
process.  No bronchitis was found. 

Legal Criteria.   Under applicable criteria, in order to 
establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in or aggravated by the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002). Service connection 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis.  In order to establish service connection for a 
disability, the evidence must show that the appellant has a 
current disability related by competent evidence to service.  
The appellant contends that he suffers from arthritis and 
bronchitis which began during his military service.  However, 
he is not a medical professional and his statements do not 
constitute competent medical evidence. Generally, lay persons 
are not competent to offer evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

While service medical records reflect that the veteran was 
treated for bronchitis in January 1993 and that he reported a 
history of shortness of breath when he was examined prior to 
his release a few weeks later in February 1993, clinical 
evaluation at that time was negative for any abnormality.  
Likewise post-service examinations in February and March 1994 
were negative for bronchitis and his lungs were clear on X-
ray examination.  While the veteran has reported that he has 
experienced recurrent bronchitis on many occasions since his 
release from service, there is no clinical evidence 
establishing the presence of chronic bronchitis.  The records 
and examination reports since the documented episode of 
bronchitis in January 1993 have shown that the lungs and 
chest were normal.  The evidence therefore reveals that the 
veteran's in-service episode of bronchitis was acute and 
transitory and resolved in service.

A service-connection claim must be accompanied by evidence, 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, the service medical records are negative for 
arthritis.  When the veteran was examined in February 1993 
prior to his release from service, he reported a history of 
swollen or painful joints, but clinical evaluation was 
negative for any abnormality.  When the veteran was examined 
by VA in February 1994 and March 1994, arthritis was not 
diagnosed.  While the veteran claims to have been diagnosed 
with arthritis, none of his x-rays have revealed arthritis.  

The law is clear that a grant of service connection requires 
the existence of disability due to disease or injury.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Inasmuch as there is no medical evidence establishing the 
presence of chronic bronchitis or arthritis, the 
preponderance of the evidence is against the claims for 
service connection for these conditions and there is no doubt 
to be resolved.


ORDER

Service connection for bronchitis is denied.

Service connection for arthritis is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

